Detailed Action

1.	This Office Action is responsive to the Amendment filed 03/04/2021.  Claim 1 has been amended.  Claim 14 has been cancelled. Claims 1-13 and 15-19 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,509,848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

3.	Claims 1-13 and 15-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	Prior art Li (US 2015/0095073) teaches the electronic message may include dynamic interactive content that includes interactive image, radio boxes for selecting and accepting the flight options and travel offers.  Upon the selections from the passengers 
	Prior art Silver (US 2014/0195675) teaches a user sends an invitation to another user via an electronic mail, requesting the other user to subscribe to the interactive content distribution platform.  The interactive content distribution platform simultaneously distributes and displays multiple synchronized content data streams in multiple configurable windows on the display screen.
	Prior art ZHANG et al. (US 2015/0373010) teaches a method of authenticating a user to a remote server through a client application executing on a computing device includes: receiving, by the client application, a request to authenticate the user to the remote server using credentials stored on the computing device.
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a computer-implemented process to securely display interactive content in electronic mail (email), the process comprising: receiving, by a computing device including at least one processor, an email message sent from a sending email server: processing, by the computing device, the received email message, the processing comprising: determining if the received email message is an interactive email message containing interactive content, wherein the interactive content comprises one or more annotated element and one or more interactive content container element; in response to a determination the received email message is an interactive email message: displaying 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441